The facts sufficiently appear in the statement of facts in the case of Painter v. Kaiser (page 421 of this volume), involving precisely the same issues and questions.
This case is similar to that of Lillie Esden v. EmmaKaiser, 27 Nev. 432, just decided by this court; and, for the reasons indicated there, the order and judgment sustaining the demurrer and dismissing the suit are reversed, and the action is remanded to the district court, which will fix a time for the defendant to answer.
  BELKNAP, C. J., and FITZGERALD, J., concur. *Page 438